Exhibit 10.1

 

SECOND AMENDMENT TO
CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 30, 2013 (this
“Amendment”), to the Existing Credit Agreement (as defined below) is among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”), SEAGATE HDD CAYMAN, an exempt limited liability company organized under
the laws of the Cayman Islands (the “Borrower”), THE BANK OF NOVA SCOTIA, as
Administrative Agent (the “Administrative Agent”) and the Lenders (such
capitalized term, and other terms used in this preamble or the recitals to have
the meanings provided in Section 1.2) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of January 18, 2011 (as
amended on August 31, 2011 and as further amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), among STX, the Borrower, the Lenders and the Administrative Agent,
the Lenders have agreed to make Loans and the Issuing Banks have agreed to issue
Letters of Credit to the Borrower;

 

WHEREAS, the Borrower has requested, subject to the terms and conditions
hereinafter set forth, that the Lenders amend the Existing Credit Agreement in
certain respects as provided below; and

 

WHEREAS, the Lenders have agreed to such amendments on the terms and conditions
contained in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.  Certain Definitions.  The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural form thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Second Amendment Effective Date” is defined in Section 3.1.

 

“STX” is defined in the preamble.

 

--------------------------------------------------------------------------------


 

SECTION 1.2.  Existing Credit Agreement Defined Terms.  Unless otherwise defined
herein or the context otherwise requires, terms defined in the Existing Credit
Agreement and used in this Amendment shall have the meanings given to them in
the Existing Credit Agreement.

 

ARTICLE II
AMENDMENTS

 

Effective on the Second Amendment Effective Date, the Existing Credit Agreement
is hereby amended in accordance with the terms of this Article.

 

SECTION 2.1.  Amendments to Article I.  Article I of the Existing Credit
Agreement is amended in accordance with Sections 2.1.1 through 2.1.2.

 

SECTION 2.1.1.  Section 1.01 is amended by inserting the following definitions
in the appropriate alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
from, or the grant of a security interest by (as applicable) such Guarantor
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guaranty or security interest is or becomes illegal.

 

“FATCA” means Section 1471 through 1474 of the Code, as in effect on the Second
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
thereof.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that at the time of the relevant guaranty (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has

 

2

--------------------------------------------------------------------------------


 

total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a cross-guaranty pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time; or (b)(i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

SECTION 2.1.2.  Section 1.01 is further amended as follows:

 

(a)  The chart contained in the definition of “Applicable Margin” is amended in
it is entirety, and a new sentence is added immediately following such chart, to
read as follows:

 

Issuer Rating

 

Eurodollar
Spread

 

ABR
Spread

 

Commitment Fee
Rate

 

 

 

 

 

 

 

 

 

Category 1

 

Equal to or higher than:

BBB- by S&P

Baa3 by Moody’s

BBB- by Fitch

 

1.50

%

0.50

%

0.225

%

 

 

 

 

 

 

 

 

Category 2

 

BB+ by S&P

Ba1 by Moody’s

BB+ by Fitch

 

1.75

%

0.75

%

0.275

%

 

3

--------------------------------------------------------------------------------


 

Category 3

 

BB by S&P

Ba2 by Moody’s

BB by Fitch

 

2.00

%

1.00

%

0.350

%

 

 

 

 

 

 

 

 

Category 4

 

Equal to or lower than:

BB- by S&P

Ba3 by Moody’s

BB- by Fitch

 

2.50

%

1.50

%

0.450

%

 

The Applicable Margin and Commitment Fee Rate from the Second Amendment
Effective Date through the Fiscal Quarter ending September 30, 2013 shall be
(i) 1.750% for Eurodollar Loans, (ii) 0.750% for Base Rate Loans, and (iii)
0.275% for the Commitment Fee Rate.

 

(b)  The last paragraph of the definition of “Applicable Margin” is hereby
deleted in its entirety.

 

(c)  The last sentence in the definition of “Change in Law” is amended in its
entirety to read as follows:

 

Whenever there is a reference in this Agreement to the adoption of any
applicable law, rule, or regulation, or any change in any applicable law, rule,
or regulation, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its LIBO
lending office) with any request or directive (whether or not having the force
of law) made after the Effective Date, notwithstanding anything contained herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, guidelines, or directives in connection therewith shall be
deemed to have gone into effect and adopted after the Effective Date, and
(ii) all requests, rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States (or foreign) regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

(d)  The definition of “Collateral and Guaranty Requirement” is amended in its
entirety to read as follows:

 

“Guarantee Requirement” means, at any time, the requirement that:

 

(a)  the Administrative Agent shall have received from each Loan Party a
counterpart of each of (i) the applicable Guarantee Agreement, and (ii) in the
case of any Loan Party that executes the U.S. Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)  within 30 days after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its discretion), the
Borrower shall have delivered to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this definition as the Administrative Agent may
reasonably request.

 

Notwithstanding anything in this definition to the contrary, (i) no Guarantee by
any Person shall be required pursuant to this definition if the Administrative
Agent determines, after consultation with the Borrower, that (a) providing such
Guarantee would (x) violate the law of the jurisdiction in which where the
Person providing such Guarantee, (y) violate the terms of any material contract
binding on STX, the Borrower or any Subsidiary (but only to the extent that the
restrictions in all such contracts, taken as a whole, do not materially limit
the Collateral that would otherwise be pledged pursuant to the Guarantee
Requirement and Section 5.13(b)), or (z) result in a material adverse tax
consequence to the Person providing such Guarantee, or (b) the cost to STX, the
Borrower or any Subsidiary of providing such Guarantee would be excessive in
view of the related benefits to be received by the Lenders therefrom, and
(iii) no Obligation of any U.S. Loan Party shall be required to be Guaranteed by
any CFC Subsidiary or any Qualified CFC Holding Company, in each case of any
U.S. Subsidiary.

 

(e)  The definition of “Collateral Release” is hereby deleted in its entirety.

 

(f)  Clause (d) of the definition of “Excluded Taxes” is amended in its entirety
to read as follows:

 

(d) any United States withholding taxes imposed by reason of FATCA.

 

(g)  The definition of “Fee Letter” is amended by deleting the date
“December 22, 2010,” and inserting the date “April 2, 2013” in its place.

 

(h)  The definition of “Maturity Date” is amended in its entirety to read as
follows:

 

“Maturity Date” means April 30, 2018, or, if such day is not a Business Day, the
Business Day immediately preceding such day.

 

(i)  The following sentence is added to the end of the definition of
“Obligations”:

 

Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.

 

(j)  The definition of “Permitted Priority Debt Amount” is amended in its
entirety to read as follows:

 

5

--------------------------------------------------------------------------------


 

“Permitted Priority Debt Amount” means, at any time, an amount equal to
(a) during any Non-Investment Grade Period, $300,000,000 and (b) during any
Investment Grade Period, $450,000,000.

 

(k)  The definition of “Revolving Commitment” is amended by deleting the last
sentence and replacing it with the following:

 

The aggregate amount of the Lenders’ Revolving Commitments on the Second
Amendment Effective Date is $500,000,000.

 

(l)  The definition of “Senior Notes” is amended in its entirety to read as
follows:

 

“Senior Notes” means, collectively, (i) the $600,000,000 6.800% Senior Notes due
2016, (ii) the $750,000,000 7.75% Senior Notes due 2018, (iii) the $600,000,000
6.875% Senior Notes due 2020, and (iv) unsecured notes issued by the Borrower or
STX following the Second Amendment Effective Date, and in the case of clauses
(i) through (iv), the Indebtedness represented thereby (including any respective
Parent Guarantees and the Exchange Notes (each as defined in the Senior Note
Documents), the respective guarantees of the Exchange Notes, and any replacement
notes), provided, that in the case of this clause (iv), (a) both before and
after giving effect to the incurrence of Indebtedness thereunder, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(including under Sections 6.11,  6.12, or 6.13, on a pro forma basis), and
(b) such notes shall not require any Loan Party to pay any scheduled repayment
or prepayment of principal for at least six months subsequent to the Maturity
Date.

 

SECTION 2.2.  Amendment to Article II.  Article II of the Existing Credit
Agreement is amended in accordance with Sections 2.2.1 through 2.2.6.

 

SECTION 2.2.1.  The first sentence of Section 2.01 is amended by inserting the
words “in Dollars” after the phrase “each Lender agrees to make Revolving
Loans.”

 

SECTION 2.2.2.  Clause (b) of Section 2.14 is amended by adding the following
proviso at the end of such clause:

 

; provided that to the extent any increased costs or reductions are incurred by
any Lender as a result of any requests, rules, guidelines, or directives
promulgated under the Dodd-Frank Wall Street Reform and Consumer Protection Act
or pursuant to Basel III after the Closing Date, then such Lender shall be
compensated pursuant to clauses (a) and (b) only if such Lender imposes such
charges under other syndicated credit facilities involving similarly situated
borrowers.

 

SECTION 2.2.3.  Section 2.16 is amended by adding a new clause (h), to read in
its entirety as follows:

 

(h)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to

 

6

--------------------------------------------------------------------------------


 

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code), and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA,  to determine
that such Lender has complied with such Lender’s obligations under FATCA and to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause, “FATCA” shall include any amendments made to FATCA
after the date of this Credit Agreement.  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 2.2.4.  Clause (c) of Section 2.17 is amended by adding the following
text after the last sentence of such clause:

 

Notwithstanding the foregoing, no amounts set off with respect to any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

 

SECTION 2.2.5.  The penultimate sentence in clause (a) of Section 2.20 is
amended in its entirety to read as follows:

 

Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Revolving Commitment Increases following the Second Amendment Effective
Date shall not exceed $100,000,000.

 

SECTION 2.2.6.  Section 2.21 is deleted in its entirety, and “SECTION 2.21
[RESERVED]” is inserted in its place, and any references to Section 2.21 or
“Collateral Release” in the Existing Credit Agreement are deleted in their
entirety.

 

SECTION 2.3.  Amendment to Article III.  Article III of the Existing Credit
Agreement is amended in accordance with Section 2.3.1.

 

SECTION 2.3.1.  Section 3.15 is amended in its entirety to read as follows:

 

SECTION 3.15.  Sanctioned Persons, etc.

 

(a)  No Loan Party or any Affiliate of any Loan Party (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Countries, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned

 

7

--------------------------------------------------------------------------------


 

Persons or Sanctioned Countries.  No part of the proceeds of any extension of
credit hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Country.  Neither the making of the extensions of credit
hereunder nor the use of the proceeds thereof will violate the Patriot Act.

 

(b)  None of the proceeds of the extensions of credit made under this  Agreement
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended), or any enabling legislation or executive
order relating thereto.

 

(c)  No Loan Party (i) is, or will become, a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the OFAC or in
Section 1 of the Anti-Terrorism Order, or (ii) engages, or will engage, in any
dealings or transactions, or is, or will be otherwise associated with, any such
Person.

 

(d)  None of the proceeds of the extensions of credit made under this Agreement
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 2.4.  Amendments to Article V.  Article V of the Existing Credit
Agreement is amended in accordance with Sections 2.4.1 through 2.4.3.

 

SECTION 2.4.1.  Sections 5.03 and 5.08 are deleted in their entirety, and
“SECTION 5.03[RESERVED]” and “SECTION 5.08 [RESERVED]” are inserted in their
place, respectively.

 

SECTION 2.4.2.  Clause (b) of Section 5.13 is amended by deleting the following
words:

 

and with respect to any Equity Interest in or Indebtedness of such Subsidiary
owned by any Loan Party (in each case, to the extent required by the Collateral
and Guarantee Requirement)

 

SECTION 2.4.3.  (i) Clause (a) and (c) of Section 5.14 are deleted in their
entirety, and “(a)[RESERVED]” and “(c)[RESERVED]” are inserted in their place,
respectively and (ii) clause (b) of Section 5.14 is amended in its entirety to
read as follows:

 

Each of STX and the Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, agreements and instruments, and take all
such further actions that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Guarantee Requirement
to be and remain satisfied, all at the expense of the Borrower.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.5.  Amendments to Article VI.  Article VI of the Existing Credit
Agreement is amended in accordance with Sections 2.5.1 through 2.5.6.

 

SECTION 2.5.1.  Clause (a) of Section 6.01 is amended by (i) deleting the word
“and” at the end of clause (a)(ix), (ii) replacing the period at the end of
clause (a)(x) with a semicolon, and (iii) inserting the following new clauses
(a)(xi) and (a)(xii):

 

(xi)  purchase money obligations or other similar obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) (i) in respect of capital leases, or
(ii) incurred to finance the acquisition, construction, or improvement of any
fixed or capital assets, in each case, together with any modifications,
extensions, renewals, refundings, replacements, and extensions of any such
Indebtedness that do not increase the outstanding principal amount thereof
(provided, in each case, that such Indebtedness is incurred within 30 days of
the acquisition of such property); and

 

(xii)  Guarantees by STX, the Borrower and its Subsidiaries in respect of lease
agreements of STX, the Borrower or any Subsidiary not exceeding $100,000,000 in
the aggregate at any time.

 

SECTION 2.5.2.  Clause (b) of Section 6.01 is amended by deleting the date
“January 18, 2015,” and inserting the date “April 30, 2018” in its place.

 

SECTION 2.5.3.  Section 6.02 is amended by (i) deleting the word “and” at the
end of clause (i), (ii) deleting the period at the end of clause (j) and
inserting “; and” in its place and (iii) adding a new clause (k), to read in its
entirety as follows:

 

(k)  Liens securing Indebtedness pursuant to Section 6.01(a)(xi); provided that
(i) such Liens attach at all times only to the assets so financed except for
accession to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and the
proceeds and the products thereof, and (ii) individual financings or leases of
equipment provided by one lender or lessor may be cross collateralized to other
financings of equipment provided by such lender or lessor.

 

SECTION 2.5.4.  Sections 6.04 (c)(i) and 6.04 (d)(i) are deleted, and
“(i) [RESERVED]” is in each case inserted in their place.

 

SECTION 2.5.5.  Section 6.13 of the Existing Credit Agreement is amended by
deleting the figure “500,000,000,” and inserting the figure $700,000,000” in its
place.

 

SECTION 2.5.6.  A new Section 6.14 is added to the Existing Credit Agreement, to
read in its entirety as follows:

 

SECTION 6.14.  OFAC Compliance.  The Borrower will not, and will not permit any
of its Subsidiaries to, do business in a Sanctioned Country or with a Sanctioned
Person in violation of the economic sanctions of the United States administered
by OFAC.

 

9

--------------------------------------------------------------------------------


 

SECTION 2.6.  Amendment to Article VII.  Article VII of the Existing Credit
Agreement is amended in accordance with Section 2.6.1.

 

SECTION 2.6.1.  Clause (o) of Section 7.01 is deleted.

 

SECTION 2.7.  Amendment to Article VIII.  Article VIII of the Existing Credit
Agreement is amended in accordance with Section 2.7.1.

 

SECTION 2.7.1.  The last sentence of Section 8.08 is amended by replacing “will
no rely” with “will not rely.”

 

SECTION 2.8.  Amendment to Article IX.  Article IX of the Existing Credit
Agreement is amended in accordance with Sections 2.8.1 and 2.8.2.

 

SECTION 2.8.1.  Clause (e) of Section 9.04 is amended by adding the following
text after the last sentence of such clause:

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (solely for tax purposes), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Loan Document Obligations (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Loan Document Obligations) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other Obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

SECTION 2.8.2.  Clause (b) of Section 9.12 is amended in its entirety to read as
follows:

 

(b)  to the extent requested by any regulatory authority or self-regulatory
authority,

 

SECTION 2.9.  Global Amendment to Loan Documents; Removal of  Security
Documents.  The Loan Documents are amended by deleting each reference to
“Collateral and Guarantee Requirement,” and inserting in its place “Guarantee
Requirement.”  Additionally, the Secured Parties acknowledge and agree that as a
result of the occurrence of the Collateral Release Date, the Security Documents,
and the representations and covenants contained therein, are no longer effective
or binding on the Loan Parties.

 

SECTION 2.10.  Amended Interest Rates, Commitment Fees.  The parties agree that
the Applicable Margin and the Commitment Fee rate shall be calculated as set
forth in the Existing

 

10

--------------------------------------------------------------------------------


 

Credit Agreement for the period prior to the Second Amendment Effective Date,
and the Applicable Margin and Commitment Fee rate set forth in this Amendment
shall only be effective from and after the Second Amendment Effective Date.

 

SECTION 2.11.  Commitment Allocation and Titles.  (i) The Lenders party hereto
agree, from and after the Second Amendment Effective Date, to commit to provide
their respective Commitments as set forth on Schedule 2.01 attached hereto, and
(ii) the Parties hereto agree that Annex I reflects all titles which have been
granted hereunder.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

SECTION 3.1.  Effectiveness.  This Amendment shall become effective upon the
date (the “Second Amendment Effective Date”) when each of the following
conditions set forth in this Article shall have been satisfied.

 

SECTION 3.1.1.  Execution of Counterparts.  The Administrative Agent shall have
received copies of this Amendment, duly executed and delivered by an authorized
officer or representative of STX and of the Borrower, and on behalf of each
Lender, the Issuing Bank, and the Administrative Agent.

 

SECTION 3.1.2.  Extended Commitments.  No less than $175,000,000 of extended
Revolving Commitments (extended to the Maturity Date, as amended) in aggregate
shall have been committed to by existing Lenders and Additional Lenders.

 

SECTION 3.1.3.  Affirmation.  The Administrative Agent shall have received
counterparts of an Affirmation, dated as of the Second Amendment Effective Date,
in form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by an Authorized Officer of each Guarantor.

 

SECTION 3.1.4.  Legal Opinions. The Administrative Agent shall have received an
opinion of Simpson, Thacher & Bartlett LLP,  and other local counsel for
non-U.S. Guarantors, each dated as of the Second Amendment Effective Date and
addressed to the Administrative Agent, the Lenders and the Issuing Banks, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECTION 3.1.5.  Amendment to Guarantee Agreements. The Administrative Agent
shall have received counterparts of an amendment to each Guarantee Agreement,
dated as of the Second Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by an Authorized Officer of each Guarantor.

 

SECTION 3.1.6.  Fees and Expenses.  All of the fees agreed to by the Lenders and
the Borrower, as notified to the Administrative Agent, shall have been paid,
and  the Administrative Agent shall have received all of its reasonable and
documented fees and out-of-pocket expenses incurred in connection with the
negotiation, preparation, execution, and delivery of this Amendment, including
(to the extent invoiced in advance) reasonable and documented fees and
disbursements of Orrick, Herrington & Sutcliffe LLP, counsel to the
Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

SECTION 4.1.  Representations and Warranties.  To induce the Lenders, the
Issuing Bank, and the Administrative Agent to enter into this Amendment, STX and
the Borrower represent and warrant to the Lenders, the Issuing Bank, and the
Administrative Agent that as of the Second Amendment Effective Date,

 

(a)  both before and after giving effect to this Amendment, all of the
statements set forth in clause (a) of Section 4.02 of the Existing Credit
Agreement are true and correct; and

 

(b) both before and after giving effect to this Amendment, no Default has
occurred and is continuing, or will result therefrom.

 

SECTION 4.2.  Effect of Amendment.  The parties hereto agree as follows:

 

(a)  This Amendment shall not constitute an amendment or waiver of or consent to
any provision of the Existing Credit Agreement or any other Loan Document not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of a Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders under
any of the Loan Documents except as expressly stated herein.  Except as
expressly amended hereby, the provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.

 

(b)  On and after the Second Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference to the Existing Credit Agreement in
any other Loan Document shall be deemed a reference to the Existing Credit
Agreement as amended hereby.  This Amendment, executed pursuant to the Existing
Credit Agreement, shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement and the other Loan Documents and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement.

 

(c)  This Amendment constitutes a Revolving Increase Amendment, and the Second
Amendment Effective Date shall be a Revolving Increase Closing Date for the
purposes of Section 2.20 of the Existing Credit Agreement.

 

SECTION 4.3.  Fees and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

SECTION 4.4.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SECTION 4.5.  Lender Acknowledgments.  Each Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to Administrative Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

SECTION 4.6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 4.7.  Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by facsimile or electronic copy), each of which when so executed and delivered
shall be deemed an original and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

SECTION 4.8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

 

Name:

Patrick O’Malley, III

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

 

Name:

Kenneth Massaroni

 

 

 

Title:    Executive Vice President, General Counsel and Chief Administrative
Officer

 

 

 

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

 

Name:

Patrick O’Malley, III

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

 

Name:

Kenneth Massaroni

 

 

 

Title:    Executive Vice President, General Counsel and Chief Administrative
Officer

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, in its capacity as a Lender, the Issuing Bank, and the
Administrative Agent

 

 

 

 

 

 

By:

/s/ EUGENE DEMPSEY

 

 

 

Name:

Eugene Dempsey

 

 

 

Title:

Director

 

 

 

 

 

LENDER

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ JEANNETTE LU

 

 

 

Name:

Jeannette Lu

 

 

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ NICOLAS RABIER

 

 

 

Name:

Nicolas Rabier

 

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ NICOLE MITCHELL

 

 

 

Name:

Nicole Mitchell

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

/s/ SHERRESE CLARKE

 

 

Name:

Sherrese Clarke

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

/s/ RICHARD ONG PHO

 

 

Name:

Richard Ong Pho

 

 

Title:

Director

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

/s/ LACY HOUSTOUN

 

 

Name:

Lacy Houstoun

 

 

Title:

Director

 

 

 

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

/s/ ADRIANA D. COLLINS

 

 

Name:

Adriana D. Collins

 

 

Title:

VP, Senior Relationship Manager

 

15

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

/s/ RICHARD J. AMENY, JR.

 

 

Name:

Richard J. Ameny, Jr.

 

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------


 

Schedule 2.01 to Credit Agreement

 

Lenders and Initial Commitments

 

Lender

 

Commitment

 

The Bank of Nova Scotia

 

65,000,000

 

Bank of America, N.A.

 

65,000,000

 

BNP Paribas

 

65,000,000

 

Morgan Stanley Bank, N.A.

 

65,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

65,000,000

 

Wells Fargo Bank, National Association

 

65,000,000

 

HSBC Bank USA, N.A.

 

55,000,000

 

U.S. Bank National Association

 

55,000,000

 

 

 

$

500,000,000

 

 

17

--------------------------------------------------------------------------------


 

Annex I

 

Titles and Roles

 

Entity

 

Role

The Bank of Nova Scotia

 

Administrative Agent

Merrill Lynch Pierce Fenner and Smith Incorporated

 

Syndication Agent

BNP Paribas

 

Syndication Agent

Morgan Stanley Senior Funding, Inc.

 

Syndication Agent

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

Documentation Agent

Wells Fargo Bank, National Association

 

Documentation Agent

 

 

 

Joint Bookrunners

 

 

The Bank of Nova Scotia

 

 

Merrill Lynch Pierce Fenner and Smith Incorporated

 

 

BNP Paribas Securities Corp.

 

 

Morgan Stanley Senior Funding, Inc.

 

 

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

 

 

--------------------------------------------------------------------------------